UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6667



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH ZIADEH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:02-cr-00273-RLW)


Submitted:   June 16, 2006                 Decided:    July 27, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph Ziadeh appeals the district court’s order denying

approval of his proposed “Promissory Note.”        We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court. United States v. Ziadeh,

No. 3:02-cr-00273-RLW (E.D. Va. Mar. 31, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -